Citation Nr: 9928664	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  94-07 510	)	DATE
	)                                       
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinea pedis. 

2.  Entitlement to service connection for tinea cruris. 

3.  Entitlement to service connection for an undiagnosed skin 
disorder, to include involvement of the head and buttocks. 

4.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1990 to 
June 17, 1991.  His DD 214 indicates that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  His DD Form 214 reflects that his military occupational 
specialty was food service specialist.  He also had active 
duty for training from February 1967 to June 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1993 and February 1997 rating 
decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In an August 1996 statement, the veteran asserted that he had 
a rash on his feet and head.  In a February 1997 rating 
decision, service connection was denied for a skin disorder, 
with consideration of 38 C.F.R. § 3.317 (1998).  In a 
September 1997 VA Form 9, the veteran indicated that he had 
"jock rash," and in June 1998 he indicated that he also had 
a skin disorder on his buttocks.  Tinea pedis and tinea 
cruris have been diagnosed.  Therefore, the issues are as 
stated on the title page.

At the October 1993 hearing held at the RO before a hearing 
officer, the veteran reported that he had numbness in his 
left hand and at his May 1999 Travel Board hearing he raised 
the issues of service connection for carpal tunnel syndrome 
and a right wrist disorder.  These matters are referred to 
the RO for appropriate action.   
FINDINGS OF FACT

1.  There is no competent evidence that the veteran's current 
tinea pedis is related to active service.

2.  There is no competent evidence that the veteran's current 
tinea cruris is related to active service.

3.  There is no competent evidence that any illness 
manifested by skin rashes on the head and buttocks is 
incapable of diagnosis or that any physician providing 
treatment or examination has not attributed any skin rashes 
on the head and buttocks to a known diagnosis. 


CONCLUSIONS OF LAW

1.  The claim for service connection for tinea pedis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for tinea cruris is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for an undiagnosed skin 
disorder, to include symptoms on the head and buttocks, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in June 1990, prior to 
commencing active duty, the veteran had a laceration on top 
of his head as a result of hitting his head on a door.  The 
wound was sutured.  The additional service medical records 
reflect no complaints or findings of any skin disorder, 
including during active service.  In April 1991 the veteran 
completed a medical history questionnaire (SF Form 93) in 
which he denied having or ever having had skin diseases.  He 
related that he was in good health except for a wrist injury 
and that he took no medication except for his wrist. He also 
completed a Southwest Asia Demobilization/Redeployment 
Medical Evaluation form in which he answered no to the 
question, "Do you have any rash, skin infection, or sores?  

In his initial claim for VA disability benefits of July 1991, 
the veteran mentioned a left wrist injury and hearing loss.

VA medical records dated in July 1991 do not mention any skin 
problems.  

The veteran was afforded a VA general medical examination in 
September 1992.  It was noted that he had a history of tinea 
pedis, tinea cruris, and a bunion of the right first 
metatarsal phalangeal joint.  It was also noted that there 
were no other skin disorders.  Physical examination revealed 
that the face and head were normal and that there were no 
scars.  The feet were normal, and no burns were present.  The 
diagnoses were status post fracture of the left wrist, 
secondary traumatic osteoarthritis of the left wrist, and 
nasal polyposis.

In July 1993, the veteran underwent a VA Persian Gulf 
Registry examination.  He reported that he had had acute 
tinea pedis and tinea cruris in February 1991 and that those 
disorders had been chronic since that time.  Physical 
examination revealed no abnormalities of the head.  The 
extremities were normal.  With regard to the skin, slight 
scaling and depigmentation of the perineum and proximal 
medial thigh were present.  The impression of the examining 
physician was that the veteran had tinea pedis and tinea 
cruris.

VA outpatient treatment records reveal that in May 1995 the 
veteran had a red, raised lesion on his right foot along with 
spots of red skin and some flaking.  The assessment was tinea 
pedis.  Lotrimin was prescribed.  In March 1996, it was noted 
that the foot rash cleared with Lotrimin and that the 
prescription for Lotrimin would be renewed.

In an August 1996 letter, VA asked the veteran to identify 
medical and nonmedical evidence regarding undiagnosed 
illnesses.  In a statement later that month, the veteran 
indicated that he frequently had a rash on his feet and head, 
stating that he had been treated for the rash during his 
service in the Persian Gulf.  The veteran indicated that he 
had had the rash for the past five years and that it had 
never completely cleared up.  He indicated that he did not 
have a rash prior to going to Saudi Arabia.

VA medical records indicate that in September 1996 the 
veteran reported that he had some problems with scales on the 
skin of his feet, which were controlled with an antifungal 
cream.  Physical examination of the extremities revealed that 
there was no ankle edema and that the pulses were present.  
In March 1997, the veteran complained of peeling of the feet 
and of thick nails for which he used a cream and an anti-
fungal gel.  It was noted that the symptoms were never fully 
relieved.  Physical examination revealed that the right great 
toenail base was mildly erythematous and tender.  There was 
peeling skin on the soles and toes.  The assessment was tinea 
pedis.  The veteran was referred to the podiatry section for 
further evaluation.  On the referral, it was noted that he 
had a history of refractory tinea pedis since the Persian 
Gulf War.  The provisional diagnosis was tinea 
pedis/hypertrophic nails.  In April 1997, the veteran was 
evaluated at the podiatry clinic.  He complained of burning, 
itching feet for several years.  The feet had no deformities, 
but the nails revealed early signs of fungal infection.  

In a September 1997 statement, Mr. M. B. stated that he had 
served with the veteran during the Persian Gulf War and that 
the veteran had had a skin condition on his feet for which he 
was treated at Logbase Charlie.  Mr. B. also indicated that 
he did not remember the identity of the field hospital where 
the veteran was treated.   Also, in a September 1997 
statement, Mr. B. M. indicated that the veteran had a skin 
problem, mostly on his feet, while they were stationed in the 
desert and that the veteran was treated for his foot 
condition at a field hospital at Logbase Charlie and at KKMC.  
(Both writers are identified only by their signatures which 
are barely legible.)   

In his September 1997 VA Form 9, the veteran asserted that he 
had a skin disorder affecting his feet during his service in 
Saudi Arabia.  He said that he also had "jock rash" while 
he was there.  The veteran stated that he received treatment 
for the skin condition of the feet and the groin while in 
Saudi Arabia and indicated that he had continuously had 
treatment for the skin disorder since then.  In particular, 
he reported that the skin disability never completely cleared 
up and that it would intermittently get worse.  

In a June 1998 statement, the veteran reported that when he 
left Saudi Arabia he did not report that he had a skin 
disorder because the rash was not bad at that time.  He noted 
that his rash was not much of a problem for the first two 
years after his service in the Persian Gulf region.  The 
veteran asserted that he had recurring spots on the head, 
buttocks, and groin.

In a June 1998 VA Form 9, the veteran reported that he had 
skin disorders on his feet, groin, and the top of his scalp.  
He said the foot disorder was the most severe, but that the 
rash in the groin area was also frequently treated.  He 
explained that in regard to processing out of the service, he 
was told to write "I am in good health and tanking (sic) no 
medications" or else he would have been detained and not 
allowed to return with the rest of the unit.  He stated that 
he added he had wrist injury because his wrist was in a brace 
and that he was still taking pain medication. 

At a May 1999 hearing held at the RO before a member of the 
Board, the veteran testified that he first had a skin rash 
during his service in Saudi Arabia.  He said that he 
initially thought it was athlete's foot, but that now he did 
not think it was and that no doctor was able to tell him the 
etiology of his disorder.  He said that he did not have a 
skin disorder on his feet prior to service in Saudi Arabia, 
stating that the condition was the result of the heat in 
Saudi Arabia and from wearing combat boots.  He also said 
that he had a jock rash while he was in Saudi Arabia and that 
it had not gone away.  Travel Board Transcript.  
Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  Moreover, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Wade v. West, 11 Vet. App. 302 
(1998).

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms involving the skin.  The requirements 
for granting service connection for this type of undiagnosed 
illness include the following: (1) proof of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) proof of one or 
more signs or symptoms of undiagnosed illness; (3) proof of 
objective indications of chronic disability manifested during 
service or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) proof that the chronic disability 
is the result of an undiagnosed illness.  VAOPGCPREC 4-99 
(O.G.C. Prece. May 3, 1999); 38 C.F.R. § 3.317 (1998).  The 
type of evidence necessary to establish a well-grounded claim 
as to each of those elements may depend upon the nature and 
circumstances of the particular claim.  However, regardless 
of the type of claim, for purposes of the second and fourth 
elements, there must be evidence that the illness is 
"undiagnosed."  In other words, there must be medical 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, that the illness has not been 
attributed to a known diagnosis by any physician providing 
treatment or examination.  VAOPGCPREC 4-99 (O.G.C. Prec. May 
3, 1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Analysis of Entitlement to Service Connection for Tinea Pedis 
and Tinea Cruris

The evidence does not show that the veteran has any 
undiagnosed skin disorders involving the feet or groin.  
Rather, his skin problems have been diagnosed as tinea pedis 
and tinea cruris.  Although the veteran has testified that he 
does not think he has athlete's foot, his opinion in that 
regard is not competent medical evidence of an 
"undiagnosed" skin disorder of the feet.  See Espiritu, 2 
Vet. App. at 494-95.  Therefore, 38 C.F.R. § 3.317 (1998) is 
not applicable.  The remaining issue for each claim is 
whether the current diagnosed skin disorder is otherwise 
related to active service.  

There is no competent evidence that the veteran had chronic 
tinea pedis or tinea cruris during active service.  Although 
he asserts that he had a rash on his feet and groin area 
during his service in Saudi Arabia and statements have been 
submitted from two individuals in support of in-service skin 
problems, neither the veteran nor his acquaintances are 
qualified to state that any in-service skin problem is 
related to the current tinea infections.  

Additionally, 38 U.S.C.A. § 1154(b) does not apply since 
there is no allegation that the claimed skin disorder was 
incurred in combat and it is not clear that the veteran even 
served in combat since his military occupational specialty 
was food service specialist.  However, even if 38 U.S.C.A. 
§ 1154(b) did apply, there is no competent evidence or 
opinion that the currently diagnosed tinea pedis or cruris is 
related to any in-service skin problems.  

For the purpose of determining whether a claim is well 
grounded, evidence must generally be accepted as credible.  
Thus, the veteran's account of chronic skin problems of 
service onset is so accepted.  Nevertheless, not only did he 
deny any history of a skin disorder on the SF Form 93 and on 
a separate Southwest Asia medical evaluation form, but he 
also did not mention a skin disorder on his July 1991 claim 
for VA disability benefits.  Service medical records show no 
complaints or treatment for a skin disorder of the feet or 
groin area, but even if the veteran was treated for such 
during service, there is still no competent evidence or 
opinion that any rash in service was chronic tinea pedis or 
tinea cruris.  The veteran and his associates are competent 
to report observable symptoms, but their statements are not 
competent evidence of chronic tinea pedis or tinea cruris in 
service.  See Savage, 10 Vet. App. at 495.  Similarly, the 
history given by the veteran during the July 1993 VA Persian 
Gulf Registry examination, that tinea pedis and tinea cruris 
were chronic since February 1991, is not competent medical 
evidence of a chronic skin disorder in service.  The notation 
on the March 1997 referral to the podiatry clinic, indicating 
that the veteran had a history of refractory tinea pedis 
since the Persian Gulf War, is also not competent medical 
evidence of a chronic skin disorder in service.  Both of 
those notations were simply information recorded by a medical 
examiner unenhanced by any additional medical comment or 
opinion; thus, those histories are not competent medical 
evidence of a chronic disability in service.  See LeShore, 8 
Vet. App. at 409.
 
Although the veteran alleges that he has had continuity of 
symptomatology since active service, there is no competent 
evidence that relates tinea cruris or pedis to active service 
or to his reported continued symptomatology.  See Savage, 10 
Vet. App. at 498.  On the September 1992 VA general medical 
examination, neither tinea pedis nor tinea cruris was 
diagnosed.  The reporting by the veteran of a history of 
tinea pedis and tinea cruris during that examination is not 
competent medical evidence for purposes of well grounding 
these claims.  See LeShore, 8 Vet. App. at 409.  The Board 
notes that the veteran testified that his current skin 
disability of the feet is related to the heat in Saudi Arabia 
and to wearing combat boots.  However, his testimony is not 
competent evidence of medical causation since he is not shown 
to be qualified to determine the diagnosis or etiology of a 
medical condition.   See Espiritu, 2 Vet. App. at 494-95.  As 
previously noted, the notations from VA medical records 
indicating a history of skin disorders since the Persian Gulf 
War are not competent medical evidence for purposes of well 
grounding these claims.  See LeShore, 8 Vet. App. at 409.

In summary, there is no competent evidence that either tinea 
pedis or tinea cruris is related to active service.  See 
Caluza, 7 Vet. App. at 506.  Accordingly, these claims are 
not well grounded.

Analysis of Entitlement to Service Connection for an 
Undiagnosed Skin Disorder, to Include Symptoms on the Head 
and Buttocks

The veteran is competent to report that he has skin rashes on 
his head and buttocks.  See VAOPGCPREC 4-99 (O.G.C. Prec. May 
3, 1999).  However, he must still present evidence that he 
currently has the claimed skin rashes and that they are 
actually a manifestation of an undiagnosed illness.  For this 
claim, the veteran has not presented competent medical 
evidence that any illness manifested by skin rashes on the 
head or buttocks is incapable of diagnosis or that any 
physician providing treatment or examination has not 
attributed any such rashes to a known diagnosis.  As 
importantly, no medical professional has ever noted skin 
rashes on the head or buttocks, much less indicated that such 
symptomatology is incapable of a diagnosis or unattributable 
to a known diagnosis.  On the two VA examinations, the 
veteran did not report any symptomatology regarding the head 
or buttocks, and the examiners did not note any abnormal 
findings or make a diagnosis regarding those areas.  (It is 
incidentally noted that, although the veteran had a 
laceration on his head in June 1990, no scars were noted on 
either VA examination.)  

In short, there is no competent evidence of an undiagnosed 
skin disorder, with symptoms affecting the head or buttocks.  
See Caluza, 7 Vet. App. at 506; VAOPGCPREC 4-99 (O.G.C. Prec. 
May 3, 1999).  Thus, this claim is not well grounded.   

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  The RO did obtain service medical records 
regarding the veteran's service during the Persian Gulf War.

Furthermore, VA cannot assist a claimant under 38 U.S.C.A. 
§ 5107(a) in the absence of a well-grounded claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for tinea pedis and tinea cruris is 
denied.

Service connection for an undiagnosed skin disorder, to 
include involvement of the head and buttocks, is denied.


REMAND

At the May 1999 hearing, the veteran testified that he was 
recently treated for his left wrist by both VA and a private 
physician, a Dr. Daisy at Richlands Community Hospital.  He 
also said that he had been seen by a Dr. Williams.  The 
veteran provided a release form regarding the medical records 
of Dr. Daisy.  On the release form, he indicated that he had 
also been treated by a Dr. Chandler at the Bristol, Virginia 
Regional Hospital.  

It is also noted that the left wrist disorder is currently 
rated under Diagnostic Codes 5010 (arthritis due to trauma) 
and 5212 (impairment of the radius).  However, on a December 
1993 VA examination, one of the diagnoses was non-united, 
remote ulnar styloid fracture.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (1998) (impairment of the ulna).

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Additionally, 
he is hereby advised that if a claimant 
fails to report for an examination 
scheduled in conjunction with a claim for 
an increased rating without good cause 
being shown, the claim shall be denied.  
38 C.F.R. § 3.655 (1998)

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
his left wrist disorder since June 1991, 
including the current addresses of Dr. 
Daisy; Dr. Chandler; Dr. Williams; the 
Richlands Community Hospital; and the 
Bristol, Virginia Regional Hospital.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain any relevant medical records that 
are not already in the claims file, 
specifically to include those from Dr. 
Daisy; Dr. Chandler; Dr. Williams; the 
Richlands Community Hospital; and the 
Bristol, Virginia Regional Hospital; and 
any additional records from the Mountain 
Home, Tennessee VA Medical Center.

4.  The veteran should then be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected 
left wrist disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should (1) 
specifically report active and passive 
ranges of motion of the left wrist in all 
planes; (2) indicate whether the fracture 
of the left wrist has resulted in a 
nonunion or malunion of the left ulna or 
radius, and, if so, the location(s) of 
any nonunion or malunion; (3) if the 
examiner determines that there is 
nonunion in the lower half of the left 
radius, the examiner should indicate 
whether a loss of bone substance (1 inch 
or more) and a marked deformity are 
present.  The examiner should also render 
an opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
left wrist, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

5.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim, with 
consideration of 38 C.F.R. §§ 3.655, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5211 and 5212 (1998), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995). as 
applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

